By order of May 31, 2017, the application for leave to appeal the January 21, 2016 judgment of the Court of Appeals was held in abeyance pending the decisions in People v. Skinner (Docket No. 152448) and People v. Hyatt (Docket No. 153081). On order of the Court, the cases having been decided on June 20, 2018, 502 Mich 89, 917 N.W.2d 292 (2018), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE part II.B. of the Court of Appeals judgment and we REMAND this case to that court to review *788the defendant's sentence for first-degree murder for an abuse of discretion.